DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are directed to statutory systems, methods and computer-readable mediums under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  
The claim(s) is/are directed to the abstract idea of collecting performance data from a supply chain and executing a contract based on said data. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information 
Furthermore, the claims are directed toward the abstract idea of commercial or legal interactions, (see buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014))(“The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction.").
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. processor, memory, etc., amount(s) to no more than implementing the abstract idea on a generic computer system, (see MPEP 2106.04(a)(2)(III)(C)(1)) . Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(d)(II)(ii)(see Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself, (see MPEP 2106.05(g)(iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gill et al., U.S. 2021/0004739.
1. A system, comprising:
a processor of a first node, (see Gill, ¶ 13, 16);
a memory on which are stored machine readable instructions that when executed by the processor, (see Gill, ¶ 152), cause the processor to:
collect a plurality of permissioned data inputs from a plurality of second nodes of a supply-chain, (see Gill, ¶ 53);
perform a granular simulation based on the permissioned data inputs to generate a plurality of key performance indicators (KPIs) , (see Gill, ¶ 65, 92, 99)(disclosing that data is aggregated and evaluated within the data integration and ranking engine which will execute a plurality of models on order to derive non-traditional business metrics); and
execute a smart contract to adjust order processes of the supply-chain based on the KPIs, (see Gill, ¶ 78, 82, 83).

2. The system of claim 1, wherein the instructions further cause the processor to record the KPIs on a ledger of a blockchain, (see Gill, ¶ 78, 82, 83).



4. The system of claim 3, wherein the instructions further cause the processor to execute the smart contract to change a structure of the supply-chain based on the current KPIs, (see Gill, ¶ 78, 82, 83).

5. The system of claim 1, wherein the instructions further cause the processor to execute the smart contract to simulate a state of the supply-chain based on a subset of the plurality of the permissioned data inputs, (see Gill, ¶ 78, 82, 83).

6. The system of claim 1, wherein the instructions further cause the processor to generate at least one policy decision based on the KPIs, (see Gill, ¶ 102)(disclosing environmental, social and governance factors based in corporate policy).

7. The system of claim 6, wherein the instructions further cause the processor to acquire consensus on the at least one policy decision from the plurality of the second nodes of the supply-chain, (see Gill, ¶ 53, 59, 102)(disclosing submitting data related to compliance and performance to a blockchain administrator node which will then submit it to the blockchain).

As per claims 8-20, these claims contain the same or similar limitations as claims 1-7 rejected above, and therefore the above rejections are applied to the remaining claims herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2020/0389301, U.S. 2019/0303579, and 2019/0163912.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627